DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Objections
Claim 1 is objected to because of the following informalities:  “Wherein” in line 5 should recite – wherein--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “frame that connected to each other” in line 3 should recite – supporting frame connected to each other--.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “the cutting edges” in line 4 should recite – the plurality of cutting edges--.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “and a hollow structure with a wide” in line 2 should recite – with a hollow structure and a wide--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the motor shaft" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the upper part" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the vertical direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the hollow part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

6 recites the limitation "the rotation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the outer wall" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the joint part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the lower part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the inside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the upper portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the upper portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the top" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the outside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: the transmission mechanism comprises a sleeve and a clamping sleeve, the sleeve is connected with the clamping member, the sleeve is matched with the clamping sleeve in transmission process, and a gap capable of up-and-down movement is provided between the sleeve and the clamping sleeve; the connecting mechanism comprises a connecting head, a fixing head, and a cutter head, the connecting head is connected with the body supporting frame, and the fixing head is connected with the connecting head; the cutting head is hollow inside, and the pushing needle is placed in the cutting .
Examiner notes that the preamble requiring: an integrated device for hair follicle extraction and implanting is seen to require a device that can both extract and implant hair follicles. Since extraction and implanting are both different processes that require different fine-tuning and operation for success, examiner interpreted this to be additional structure needed in the prior art. Thus, a device made to only extract hair follicles cannot be argued to have the structure needed to also implant follicles as required preamble of this claim. Reversely, a device used for only implanting would not be structured to also extract hair follicles since these processes are very different.  

The closest prior art was Bodduluri (20070078475).

As to claim 1, Bodduluri discloses: An integrated device for hair follicle extraction and implanting (device of figures 1-2 and 5, see abstract), comprising: a body mechanism (60/32) and a connecting mechanism (28), the body mechanism comprising a body supporting frame (bolted frame on 60, see figure 5), a first motor (64), a transmission frame (frame 64 is attached to), a second motor (62), a clamping member (67), a transmission mechanism (87) and a pushing needle (36); wherein the first motor is fixed inside the body supporting frame (see figure 5), the first motor is connected to 
However the rejection would have been improper because the prior art failed to disclose:  the transmission mechanism comprises a sleeve and a clamping sleeve, the sleeve is connected with the clamping member, the sleeve is matched with the clamping sleeve in transmission process, and a gap capable of up-and-down movement is provided between the sleeve and the clamping sleeve; the connecting mechanism comprises a connecting head, a fixing head, and a cutter head, the connecting head is connected with the body supporting frame, and the fixing head is connected with the connecting head; the cutting head is hollow inside, and the pushing needle is placed in the cutting head, the cutting head penetrates through the connecting head and the fixing head, and the upper part of the cutting head is connected to the clamping sleeve; the sleeve is connected to the clamping sleeve, the first motor drives the cutter head to move up and down, and the second motor drives the rotary motion of the pushing needle and the cutter head. The required interactions between pieces could not be found in the prior art and no modifications could be made without fundamentally altering the prior art reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oostman (20090088720): teaches device for extracting and implanting hair using motors.
Oostman (20090178943): teaches device for extracting and implanting hair using motors.
Jung (20170143434): teaches device for extracting and implanting hair  with multiple motors and needles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771